                 IN THE UNITED STATES DISTRICT COURT FOR THE
                              DISTRICT OF IDAHO
                              SOUTHERN DIVISION

THE HEMINGWAYS CONDOMINIUM                          )
ASSOCIATION, INC.,                                  )
                                                    )
              Plaintiff,                            )
                                                    )
       v.                                           )      Case No. 1:19-cv-00414-SRB-WJE
                                                    )
SAVELLO, LLC,                                       )
                                                    )
              Defendant.                            )

                                           ORDER

       Before this Court is Magistrate Judge Willie J. Epps, Jr.’s Report and Recommendations

(Doc. #23) denying Plaintiff Hemingways Condominium Association, Inc.’s Motion to Dismiss

Count Two of Defendant’s Counterclaim (Doc. #10). On January 15, 2020, Judge Epps issued

his Report and Recommendations and advised the parties they could file written objections to the

Report pursuant to 28 U.S.C. § 636(b)(1)(C) by January 29, 2020. Plaintiff filed an Objection to

the Report and Recommendations on Motion to Dismiss on January 29, 2020. (Doc. #25).

       After an independent review of the record, the applicable law, and the parties’ arguments,

the Court ADOPTS the Report and Recommendations. (Doc. #23). Accordingly, it is hereby

ORDERED that Judge Epps’ Report and Recommendations (Doc. #23) is adopted and shall be

attached to and made part of this Order. Plaintiff’s Objection to Report and Recommendations

on Motion to Dismiss (Doc. #25) is OVERRULED, and Plaintiff’s Motion to Dismiss Count

Two of Defendant’s Counterclaim (Doc. #10) is DENIED.

       IT IS SO ORDERED.
                                                    /s/ Stephen R. Bough
                                                    STEPHEN R. BOUGH
                                                    UNITED STATES DISTRICT JUDGE
Dated: January 30, 2020
